Gray, C. J.
The issue whether the trustee should be charged or discharged depended upon the question whether the assignment to the claimant was valid. The trustee had therefore a direct interest in that question and a right to be heard upon it, and was entitled to costs while attending for that purpose the court in which it was pending. There is nothing to show that the amount of costs allowed him was unreasonable. The case differs from one where no claimant intervenes, and the whole litigation after the filing of the trustee’s answer is between the plaintiff and defendant, in which the trustee has no occasion and no right to be heard. Gen. Sts. c. 142, §§ 60-62. Croxford v. Massachusetts Cotton Mills, 15 Gray, 70. Morrison v. McDermott, 6 Allen, 122. Wasson v. Bowman, 117 Mass. 91.

Taxation affirmed.